FILED
                           NOT FOR PUBLICATION                              SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10004

              Plaintiff - Appellee,              D.C. No. 4:09-cr-00125-CKJ-
                                                 BPV-1
  v.

FIDEL OSWALDO HERNANDEZ-                         MEMORANDUM *
PALENCIA, AKA Marvin Chavez-
Valencia,

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted September 10, 2012 **

Before: WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fidel Oswaldo Hernandez-Palencia appeals his conviction by guilty plea and

60-month sentence for illegal reentry after deportation in violation of 8 U.S.C. §

1326, with a sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2).

      Pursuant to Anders v. California, 386 U.S. 738 (1967), Hernandez-

Palencia’s attorney has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. A pro se supplemental brief

has been filed, and the government has filed a motion to dismiss based on

Hernandez-Palencia’s appellate waiver.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                            2                                     11-10004